                                                   FI LED
                                               lN CLERK'S OFFICE
                                              f !STRICT COURT E.O.N.Y.
UNITED STATES DISTRICT CQtJr{
EASTERN DISTRICT OF NEW Y~RK                      AUG 08 2G19      *
--------------------------------------------X
UNITED STATES OF AMERICA LONG ISLAND OFFICE
                                                                  WAIVER OF SPEEDY TRIAL
                   -v-
                                                                   Case No.    )1- C.,(- 56 3
 \/ i ntH1t        1 Amcvi eo
----------------------------------------- .---------X
       It is hereby stipulated that the time period from ;3 1 l   l lq    to          /{)/It?/
                                                                                         If
be excluded in computing time within which trial of the charges against the Defendant must
commence.

        The parties agree to the exclusion of the foregoing period for the purpose(s) of:

        ( ) engagement in continuing plea negotiations;
        ( ) examination of the Defendant(s) pursuant to 18 U.S.C. § 3161(h)(l)(A) regarding
        mental or physical capacity;
        ( ....-r-- submission of pretrial motions through hearing or other disposition pursuant to 18
        U.S.C. § 3161(h)(l)(F),
        (X         they need additional time to prepare for trial due to the complexity of the case;
        and/or
        ( )

        The Defendant has been fully advised by counsel of his/her rights guaranteed under the
Sixth Amendmentto the U.S. Constitution; the Speedy Trial Act of 1974, 18 U.S.C.§§ 3161-74;
the Plan and Rules of this Court adopted pursuant to that Act; and Rule 50 of the Federal Rules
of Criminal Procedure. The Defendant understands that he/she has a right to be tried before a
jury within a specified time period, not counting excludable periods.

        The Court approves this Speedy Trial Waiver and otherwise excludes the time based
upon its findings that this action serves the ends of justice and outweighs the best interest of the
public and this Defendant in a speedier trial.

SO ORDERED.
                                                                         S/ JOAN M AZRACK
Dated: ~ ) 1 )I 01
Central Islip, NY                                                  Joan M. Azrack, U.S.D.J.

Assistant U.S. Attorney:

Defendant:

Counsel:
